       Case 2:19-cv-00920-MRH Document 1 Filed 07/29/19 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA




CHRISTINA PAUL,                                           2:19-cv-920
                                         CIVIL ACTION NO._________________


     Plaintiff,                          ELECTRONICALLY FILED


v.




OSI RESTAURANT PARTNERS, LLC and
BLOOMIN’ BRANDS, INC.                    COMPLAINT IN CIVIL ACTION


     Defendants.


                                         Filed on behalf of Plaintiff:
                                         CHRISTINA PAUL


                                         Counsel of Record for this Party:


                                         Matthew C. Cairone
                                         PA ID NO 49638
                                         THE CAIRONE LAW FIRM PLLC
                                         PMB 58
                                         1900 MAIN ST, STE 107
                                         CANONSBURG PA 15317-5861
                                         (724) 416-3261
                                         mcc@caironelawfirm.com


                                         JURY TRIAL DEMANDED
          Case 2:19-cv-00920-MRH Document 1 Filed 07/29/19 Page 2 of 6




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA




CHRISTINA PAUL,                                                     2:19-cv-920
                                                  CIVIL ACTION NO.________________


        Plaintiff,                                ELECTRONICALLY FILED
                                                  COMPLAINT IN CIVIL ACTION
v.




OSI RESTAURANT PARTNERS, LLC and
BLOOMIN’ BRANDS, INC.


        Defendants.


                                        COMPLAINT


        Plaintiff, Christina Paul, files this Complaint against Defendants OSI Restaurant
Partners, LLC and Bloomin’ Brands, Inc. and states the following:
             I. Jurisdiction, Venue and Exhaustion of Administrative Remedies
1. This is an action for declaratory relief and money damages under Title I of The
     Americans with Disabilities Act (the “ADA”), 42 U.S.C. Sections 1211, et seq., as
     amended, and the Pennsylvania Human Relations Act (“PHRA”), 43 P.S. Sections
     951-963.
2. This Court has original jurisdiction under 28 U.S.C. Section 1331.
3. Venue in this District is proper under 28 U.S.C. Section 1391(b) because the
     unlawful practices complained of occurred in this District.
         Case 2:19-cv-00920-MRH Document 1 Filed 07/29/19 Page 3 of 6



4. In August 2018, Plaintiff filed a timely charge of discrimination with the Equal
   Employment Opportunity Commission (“EEOC”), alleging disability discrimination.
   This charge was dual filed with the Pennsylvania Human Relations Commission
   (“PHRC”).
5. On April 30, 2019, the EEOC issued a Notice of Right to Sue.
                              II. Parties and Related Entities
6. Paragraphs 1 through 5 are incorporated.
7. Plaintiff, Christina Paul, is an adult citizen who resides in Bethel Park, PA (“Paul”).
8. Paul was married to Jason Feth, who passed away on December 18, 2016.
9. Paul never legally changed her name to Christina Feth, but she used that name
   during her marriage and for purposes of her employment with OSI and/or BBI.
10. Plaintiff was an employee of OSI and/or BBI within the meaning of the ADA and the
   PHRA.
11. OSI is a Florida limited liability company with its principal place of business at 2202
   N. West Shore Blvd., 5th Fl, Tampa, FL 33607 (“OSI”).
12. Bloomin’ Brands, Inc. is a Delaware corporation with its principal place of business
   at 2202 N. West Shore Blvd., Ste 500, Tampa, FL 33607 (“BBI”).
13. OSI is a “person” and an “employer” within the meaning of the ADA and the PHRA.
14. BBI is a “person” and an “employer” within the meaning of the ADA and the PHRA.
                           III. Facts Giving Rise To This Action
15. Paragraphs 1 through 14 are incorporated.
16. In or around September 2016, Plaintiff was hired as a server at the Outback
   Restaurant located at 25 McMurray Rd, Pittsburgh, PA 15421 (the “Outback”).
17. In or around July 2017, Plaintiff was promoted to be the assistant manager at the
   Outback.
18. Shortly after her husband’s death, Plaintiff started using opioids.
19. In or around February 2018, Plaintiff’s use of opioids was such that she was
   addicted to them. At that time, she needed and sought counseling and treatment.
20. Plaintiff informed her boss at the Outback of her situation and of her need to get
   counseling and treatment for her addiction.
         Case 2:19-cv-00920-MRH Document 1 Filed 07/29/19 Page 4 of 6



21. Up until February 2018, Plaintiff had performed her duties as the assistant manager
   professionally, competently, and successfully.
22. When Plaintiff reported to her employer her need for counseling and treatment, the
   manager of several Outback Restaurants in the Pittsburgh area, including the
   Outback, told Plaintiff: a) to go get treatment; b) to get the help she needed; and c)
   that her job at the Outback would be waiting for her if she successfully completed a
   rehabilitation program.
23. On or about March 24, 2018, Plaintiff successfully completed rehabilitation and
   contacted the Outback to return to work.
24. On or about March 24, 2018, the manager of the Outback abruptly terminated
   Plaintiff’s employment.
25. The Outback was owned, operated, or franchised by OSI and/or BBI.
                       IV. COUNT I - DISABILITY DISCRIMINATION
26. Paragraphs 1 through 25 are incorporated.
27. At all relevant times, Plaintiff was an employee of OSI and/or BBI within the meaning
    of the ADA.
28. At all relevant times, OSI and/or BBI was an employer of Plaintiff within the meaning
    of the ADA.
29. Addiction to alcohol, illegal drugs, or legal or prescription drugs can qualify as a
    disability under the ADA.
30. Plaintiff’s addiction to opioids substantially limited one or more major life activities,
    specifically including her ability to work.
31. Plaintiff was a qualified individual with a disability at the time of her termination from
    employment because she had successfully completed a supervised drug
    rehabilitation program, was no longer engaging in the illegal use of drugs or in the
    use of prescription drugs inappropriately, had been successfully rehabilitated, and
    was participating in a supervised rehabilitation program.
32. In short, at the time of her termination, Plaintiff was a recovering, non-using addict.
33. At the time or her termination, Plaintiff was qualified for the position of assistant
    manager and able to perform its essential functions, with or without a reasonable
    accommodation.
            Case 2:19-cv-00920-MRH Document 1 Filed 07/29/19 Page 5 of 6



34. The circumstances of Plaintiff’s termination are: a) she sought permission from her
     employer for a leave of absence to get treatment for her addiction; b) she was given
     that permission with the promise that her job would be waiting for her if she
     successfully completed it; c) she successfully completed the rehabilitation; and d)
     after completing the rehabilitation and seeking to return to work she was summarily
     fired (the “Circumstances”)
35. The Circumstances clearly suggest that she was subjected to a negative job action,
     termination from employment, based on her disability.
36. The Circumstances clearly suggest that her disability was the but for cause of her
     termination.
37. OSI’s and BBI’s actions constitute an intentional and unlawful employment practice
     and policy in violation of the ADA.


                                    REQUEST FOR RELIEF
        For the reasons stated in this complaint, Plaintiff respectfully requests that the
Court grant the following relief:
a. Declaratory relief in the form of a declaration that Defendants violated the ADA and
     the PHRA;
b. Reinstatement to the position of assistant manager at an Outback Restaurant in the
     Pittsburgh area;
c. Compensation for loss of income;
d. Back pay and front pay;
e. Compensatory damages, including for emotional distress;
f.   Punitive damages:
g. Pre-judgment and post-judgment interest at the highest rate allowed by applicable
     law;
h. Costs incurred, including reasonable attorneys’ fees to the extent allowed by statute
     and law; and
i.   Such other relief as the Court deems just and proper.


                                    JURY TRIAL DEMAND
        Case 2:19-cv-00920-MRH Document 1 Filed 07/29/19 Page 6 of 6



      Plaintiff demands a jury trial on the matters alleged.


Respectfully submitted,


The Cairone Law Firm PLLC


/s/ Matthew Cairone
Matthew Cairone
PMB 58
1900 Main St, Ste 107
Canonsburg PA 15317-5861
(724) 416-3261
mcc@caironelawfirm.com
Attorney for Plaintiff
